People v Hedrington (2020 NY Slip Op 04859)





People v Hedrington


2020 NY Slip Op 04859


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2017-05631
 (Ind. No. 5375/15)

[*1]The People of the State of New York, respondent,
v Tashan Hedrington, appellant.


Paul Skip Laisure, New York, NY (Jenin Younes of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Sholom J. Twersky, and Jonathan Andrew Perez of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dena Douglas, J.), rendered March 22, 2017, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
"There is a strong judicial preference for search warrants" (People v Corr, 28 AD3d 574, 575; see People v Hanlon, 36 NY2d 549, 558). "The search warrant application must provide the court with sufficient information to support a reasonable belief that evidence of illegal activity will be present at the specific time and place of the search" (People v Corr, 28 AD3d at 575; see People v Bigelow, 66 NY2d 417, 423). Contrary to the defendant's contention, there was probable cause to issue the subject search warrant (see People v Bigelow, 66 NY2d at 423; People v Cooper, 120 AD3d 710, 711).
Additionally, we agree with the Supreme Court that the redactions to the search warrant application and hearing minutes were necessary to protect the anonymity of the confidential informant and to protect him or her from danger (see People v Vasquez, 140 AD3d 571, 572; People v Zuran, 34 AD3d 857, 858).
SCHEINKMAN, P.J., AUSTIN, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court